 



EXHIBIT 10.2
EMPLOYMENT AGREEMENT
          THIS EMPLOYMENT AGREEMENT (this “Agreement”), effective as of this 4th
day of January, 2006 (the “Effective Date”), is entered into by and between True
Religion Apparel, Inc., a Delaware corporation (“TRA”), and Charles Lesser
(“Executive”).
          WHEREAS, TRA and Executive desire to enter into this Agreement to
assure TRA of the continuing and exclusive services of Executive and to set
forth the rights and the duties of the parties hereto.
          NOW, THEREFORE, in consideration of the foregoing and the mutual
covenants, terms and conditions contained herein, it is hereby agreed as
follows:
               1. Employment Period. Subject to the provisions for earlier
termination hereinafter provided, Executive’s employment hereunder shall be for
a term (the “Employment Period”) commencing on the Effective Date and ending on
the third anniversary of the Effective Date (the “Initial Termination Date”);
provided, however, that this Agreement shall be automatically extended for one
additional year on the Initial Termination Date and on each subsequent
anniversary of the initial Termination Date, unless either Executive or TRA
elects not to so extend the term of the Agreement by notifying the other party,
in writing, of such election not less than ninety (90) days prior to the last
day of the term as then in effect. For the avoidance of doubt, non-renewal of
this Agreement pursuant to the proviso contained in the preceding sentence shall
not be deemed to give rise to any payment to Executive as might be the case in
connection with a termination of this Agreement.
               2. Terms of Employment.
                    (a) Position and Duties.
                         (i) During the Employment Period, Executive shall serve
as Chief Financial Officer of TRA and shall perform such employment duties as
are usual and customary for such positions and such other duties as the Board of
Directors of TRA (the “Board”) shall from time to time reasonably assign to
Executive. Executive shall report to the Chief Executive Officer of TRA. At
TRA’s request, Executive shall serve TRA and/or its subsidiaries and affiliates
in other offices and capacities in addition to the foregoing. In the event that
Executive, during the Employment Period, serves in any one or more of such
additional capacities, Executive’s compensation shall not be increased beyond
that specified in Section 2(b) of this Agreement. In addition, in the event
Executive’s service in one or more of such additional capacities is subsequently
terminated, Executive’s compensation, as specified in Section 2(b) of this
Agreement, shall not be diminished or reduced in any manner as a result of such
termination for so long as Executive otherwise remains employed under the terms
of this Agreement. During the Employment Period, Executive shall perform his
duties at the Company’s offices in the Los Angeles metropolitan area.
                         (ii) During the Employment Period, and excluding any
periods of vacation and sick leave to which Executive is entitled, Executive
agrees to devote substantially all of his business time, energy, skill and best
efforts to the performance of his duties hereunder in a manner that will
faithfully and diligently further the business and interests of TRA.
Notwithstanding the foregoing, during the Employment Period it shall not be a
violation of this Agreement for Executive to (A) serve on corporate, civic or
charitable boards or committees consistent with TRA’s conflicts of interests
policies

 



--------------------------------------------------------------------------------



 



and corporate governance guidelines in effect from time to time, (B) deliver
lectures or fulfill speaking engagements or (C) manage his personal investments,
so long as such activities do not interfere with the performance of Executive’s
responsibilities as an executive officer of TRA. It is expressly understood and
agreed that to the extent that any such activities have been conducted by
Executive prior to the Effective Date and fully disclosed in writing and agreed
to by TRA in writing, the continued conduct of such activities subsequent to the
Effective Date shall not thereafter be deemed to interfere with the performance
of Executive’s responsibilities to TRA; provided, however, that no such activity
shall be permitted that violates any written non-competition agreement between
the parties or prevents Executive from devoting substantially all of his
business time to the fulfillment of his duties hereunder.
                         (iii) Executive agrees that he will not take personal
advantage of any business opportunity that arises during his employment by TRA
which may be of benefit to TRA unless all material facts regarding such
opportunity are promptly reported by Executive to the Board for consideration by
TRA and the disinterested members of the Board determine to reject the
opportunity and to approve Executive’s participation therein.
                    (b) Compensation.
                         (i) Base Salary. During the Employment Period,
Executive shall receive a base salary (the “Base Salary”) of $250,000 per annum,
as the same may be increased thereafter (or thereafter decreased, but not below
the then-current Base Salary). The Base Salary shall be paid at such intervals
as TRA pays executive salaries generally. During the Employment Period, the Base
Salary shall be reviewed at least annually for possible increase (but not
decrease) in TRA’s sole discretion, as determined by TRA’s compensation
committee or full Board; provided, however, that Executive shall be entitled to
any annual cost-of-living increases in Base Salary that are granted to senior
executives of TRA generally. Any increase in Base Salary shall not serve to
limit or reduce any other obligation to Executive under this Agreement. The term
“Base Salary” as utilized in this Agreement shall refer to Base Salary as so
adjusted.
                         (ii) Annual Bonus. In addition to the Base Salary,
Executive shall be eligible to earn, for each fiscal year of TRA ending during
the Employment Period, an annual cash performance bonus (an “Annual Bonus”). For
2006, the amount and target performance goals for such Annual Bonus are set
forth on Schedule A attached hereto. The amount of Annual Bonus and target
performance goals for future years during the Term shall be determined by TRA’s
compensation committee in its sole discretion.
                         (iii) Equity Incentive Award. Concurrently herewith,
the Company is granting Executive an award consisting of 60,000 shares of
restricted stock pursuant to the Company’s 2005 Stock Incentive Plan. Such
shares of restricted stock shall vest 25% immediately, 50% on the first
anniversary of the date of grant, and 25% on the second anniversary of the date
of grant and shall be granted pursuant to the Company’s standard restricted
stock award agreement.
                         (iv) Incentive, Savings and Retirement Plans. During
the Employment Period, Executive shall be eligible to participate in all other
incentive plans, policies and programs, and all savings and retirement plans,
policies and programs, in each case that are applicable generally to senior
executives of TRA.
                         (v) Welfare Benefit Plans. During the Employment
Period, Executive and Executive’s eligible family members shall be eligible for
participation in the welfare benefit plans, practices, policies and programs
(including, if applicable, medical, dental, disability, employee life, group
life and accidental death insurance plans and programs) maintained by TRA for
its senior executives.

2



--------------------------------------------------------------------------------



 



                         (vi) Expenses. During the Employment Period, Executive
shall be entitled to receive prompt reimbursement for all reasonable business
expenses incurred by Executive in accordance with the policies, practices and
procedures of TRA provided to senior executives of TRA.
                         (vii) Fringe Benefits. During the Employment Period,
Executive shall be entitled to such fringe benefits and perquisites as are
provided by TRA to its senior executives from time to time, in accordance with
the policies, practices and procedures of TRA.
                         (viii) Vacation. During the Employment Period,
Executive shall be entitled to paid vacation in accordance with the plans,
policies, programs and practices of TRA applicable to its senior executives.
                         (ix) Indemnification Agreement. On the Effective Date,
TRA and Executive shall, if they have not done so previously, enter into an
indemnification agreement in the form adopted by the Board for the officers of
TRA and which contains customary terms and conditions for a public company.
                         (x) Automobile. Executive shall be entitled to an
automobile allowance of One Thousand Three Hundred Dollars ($1,300) per month.
                    (c) Additional Agreements. As a condition to TRA entering
into this Agreement, Executive shall concurrently herewith enter into a
Confidentiality and Non-Disclosure Agreement with TRA (the “Non-Disclosure
Agreement”), a form of which is set forth as Exhibit B hereto, and a
Non-Competition Agreement (the “Non-Competition Agreement”), a form of which is
set forth as Exhibit C hereto.
               3. Termination of Employment.
                    (a) Death or Disability. Executive’s employment will
terminate automatically upon Executive’s death. Executive’s employment may be
terminated if Executive suffers a Disability. For purposes of this Agreement,
“Disability” means Executive’s inability by reason of physical or mental illness
to fulfill his obligations hereunder for 90 consecutive days or on a total of
150 days in any 12-month period which, in the reasonable opinion of an
independent physician selected by TRA or its insurers and reasonably acceptable
to Executive or Executive’s legal representative, renders Executive unable to
perform the essential functions of his job, even after reasonable accommodations
are made by TRA. TRA is not, however, required to make unreasonable
accommodations for Executive or accommodations that would create an undue
hardship on TRA.
                    (b) Cause. TRA may terminate Executive’s employment during
the Employment Period for Cause or without Cause. For purposes of this
Agreement, “Cause” shall mean the occurrence of any one or more of the following
events:
                         (i) Executive’s willful failure to perform or gross
negligence in performing Executive’s duties owed to TRA, after ten (10) days
following written notice delivered to Executive by the Board, which notice
specifies such failure or negligence;
                         (ii) Executive’s commission of an act of fraud or
dishonesty in the performance of Executive’s duties;

3



--------------------------------------------------------------------------------



 



                         (iii) Executive’s conviction of, or entry by Executive
of a guilty or no contest plea to, any (x) felony or (y) any misdemeanor
involving moral turpitude;
                         (iv) Any breach by Executive of Executive’s fiduciary
duty or duty of loyalty to TRA; or
                         (v) Executive’s material breach of any of the
provisions of this Agreement, which is not cured within ten (10) days following
written notice thereof from TRA.
          The termination of employment of Executive shall not be deemed to be
for Cause unless and until there shall have been delivered to Executive a copy
of a resolution duly adopted by the affirmative vote of a majority the Board at
a meeting of the Board called and held for such purpose (after reasonable notice
is provided to Executive and Executive is given an opportunity to be heard
before the Board), finding that, in the good faith opinion of the Board,
sufficient Cause exists to terminate Executive pursuant to this Section 3(b);
provided, that if Executive is a member of the Board, Executive shall not
participate in the deliberations regarding such resolution, vote on such
resolution, nor shall Executive be counted in determining a majority of the
Board.
          (c) Good Reason. Executive’s employment may be terminated by Executive
for Good Reason or without Good Reason. For purposes of this Agreement, “Good
Reason” shall mean the occurrence of any one or more of the following events
without Executive’s prior written consent, unless TRA fully cures the
circumstances constituting Good Reason (provided such circumstances are capable
of cure) prior to the Date of Termination (as defined below):
                         (i) A material reduction in Executive’s titles, duties,
authority and responsibilities, or the assignment to Executive of any duties
materially inconsistent with Executive’s position, authority, duties or
responsibilities without the written consent of Executive;
                         (ii) TRA’s reduction of Executive’s annual base salary
or bonus opportunity, each as in effect on the date hereof or as the same may be
increased from time to time;
                         (iii) The relocation of TRA’s headquarters to a
location more than thirty-five (35) miles from TRA’s current headquarters in Los
Angeles, California; or
                         (iv) TRA’s failure to cure a material breach of its
obligations under the Agreement within fifteen (15) business days after written
notice is delivered to the Board by Executive which specifically identifies the
manner in which Executive believes that TRA has breached its obligations under
the Agreement.
          (d) Notice of Termination. Any termination by TRA for Cause, or by
Executive for Good Reason, shall be communicated by Notice of Termination to the
other party hereto given in accordance with Section 9(c) of this Agreement. For
purposes of this Agreement, a “Notice of Termination” means a written notice
which (i) indicates the specific termination provision in this Agreement relied
upon, (ii) to the extent applicable, sets forth in reasonable detail the facts
and circumstances claimed to provide a basis for termination of Executive’s
employment under the provision so indicated and (iii) if the Date of Termination
(as defined below) is other than the date of receipt of such notice, specifies
the termination date (which date shall be not more than thirty days after the
giving of such notice). The failure by Executive or TRA to set forth in the
Notice of Termination any fact or circumstance which contributes to a showing of
Good Reason or Cause shall not waive any right of Executive or TRA,
respectively, hereunder or preclude Executive or TRA, respectively, from
asserting such fact or circumstance in enforcing Executive’s or TRA’s rights
hereunder.

4



--------------------------------------------------------------------------------



 



                    (e) Date of Termination. “Date of Termination” means (i) if
Executive’s employment is terminated by TRA for Cause, or by Executive for Good
Reason, the date of receipt of the Notice of Termination or any later date
specified therein (which date shall not be more than 30 days after the giving of
such notice), as the case may be, (ii) if Executive’s employment is terminated
by TRA other than for Cause or Disability, the Date of Termination shall be the
date on which TRA notifies Executive of such termination, (iii) if Executive’s
employment is terminated by Executive without Good Reason, the Date of
Termination shall be the thirtieth day after the date on which Executive
notifies TRA of such termination, unless otherwise agreed by TRA and Executive,
and (iv) if Executive’s employment is terminated by reason of death or
Disability, the Date of Termination shall be the date of death or Disability of
Executive, as the case may be.
               4. Obligation of TRA Upon Termination.
                    (a) Without Cause or For Good Reason. If, during the
Employment Period, TRA shall terminate Executive’s employment without Cause or
Executive shall terminate his employment for Good Reason:
                         (i) Executive shall be paid, in two lump sum payments
(A) Executive’s earned but unpaid Base Salary and accrued but unpaid vacation
pay through the Date of Termination, and any Annual Bonus required to be paid to
Executive pursuant to Section 2(b)(ii) above for any fiscal year of TRA that
ends on or before the Date of Termination to the extent not previously paid (the
“Accrued Obligations”), and (B) an amount (the “Severance Amount”) equal to one
and one-half (1.5) (the “Severance Multiple”) times the sum of (x) the Base
Salary in effect on the Date of Termination plus (y) either (1) the average
Annual Bonus received by Executive for the two complete fiscal years (or such
lesser number of years as Executive has been employed by TRA) of TRA immediately
prior to the Termination Date, or (2) if the Date of Termination occurs before
the end of the first complete fiscal year after the Effective Date, the amount
of the Pro-Rated Annual Bonus (defined below) for such partial fiscal year;
provided, however, if less than one (1) year remains in the Employment Period
after the Date of Termination, the Severance Multiple shall equal one (1);
provided, further, that the Accrued Obligations shall be paid when due under
California law and the Severance Amount shall be paid no later than 60 days
after the Date of Termination;
                         (ii) At the time when annual bonuses are paid to TRA’s
other senior executives for the fiscal year of TRA in which the Date of
Termination occurs, Executive shall be paid an Annual Bonus in an amount equal
to the product of (x) the amount of the Annual Bonus to which Executive would
have been entitled if Executive’s employment had not been terminated, and (y) a
fraction, the numerator of which is the number of days in such fiscal year
through the Date of Termination and the denominator of which is the total number
of days in such fiscal year (a “Pro-Rated Annual Bonus”);
                         (iii) For a period of eighteen months following the
Date of Termination, TRA shall continue to provide Executive and Executive’s
eligible family members with group health insurance coverage at least equal to
that which would have been provided to them if Executive’s employment had not
been terminated (or at TRA’s election, pay the applicable COBRA premium for such
coverage); provided, however, that if Executive becomes re-employed with another
employer and is eligible to receive group health insurance coverage under
another employer’s plans, TRA’s obligations under this Section 4(a)(iii) shall
terminate and any such coverage shall be reported by Executive to TRA;
                         (iv) All outstanding stock options, restricted stock
and other equity awards granted to Executive under any of TRA’s equity incentive
plans (or awards substituted therefore covering

5



--------------------------------------------------------------------------------



 



the securities of a successor company) shall be modified to reflect an
additional twelve (12) months of vesting; and
                         (v) To the extent not theretofore paid or provided, TRA
shall timely pay or provide to Executive any vested benefits and other amounts
or benefits required to be paid or provided or which Executive is eligible to
receive as of the Date of Termination under any plan, contract or agreement of
TRA and its affiliates (such other amounts and benefits shall be hereinafter
referred to as the “Other Benefits”) to which Executive is a party.
Notwithstanding the foregoing, it shall be a condition to Executive’s right to
receive the amounts provided for in Sections 4(a)(i)(B) and 4(a)(ii) and (iii)
above that Executive execute, deliver to TRA and not revoke a release of claims
in substantially the form attached hereto as Exhibit A.
                    (b) For Cause or Without Good Reason. If Executive’s
employment shall be terminated by TRA for Cause or by Executive without Good
Reason during the Employment Period, TRA shall have no further obligations to
Executive under this Agreement other than pursuant to Section 7 hereof, and the
obligation to pay to Executive the Accrued Obligations when due under California
law and to provide the Other Benefits.
                    (c) Death or Disability. If Executive’s employment is
terminated by reason of Executive’s death or Disability during the Employment
Period:
                         (i) The Accrued Obligations shall be paid to
Executive’s estate or beneficiaries or to Executive, as applicable, in cash
within 30 days of the Date of Termination;
                         (ii) 100% of Executive’s then current annual Base
Salary, as in effect on the Date of Termination, shall be paid to Executive’s
estate or beneficiaries or to Executive, as applicable, in cash when due under
California law;
                         (iii) The Pro-Rated Annual Bonus shall be paid to
Executive’s estate or beneficiaries or to Executive, as applicable, at the time
when annual bonuses are paid to TRA’s other senior executives for the fiscal
year of TRA in which the Date of Termination occurs;
                         (iv) For a period of eighteen months following the Date
of Termination, Executive and Executive’s eligible family members shall continue
to be provided with group health insurance coverage at least equal to that which
would have been provided to them if Executive’s employment had not been
terminated (or at TRA’s election, pay the applicable COBRA premium for such
coverage); provided, however, that if Executive becomes re-employed with another
employer and is eligible to receive group health insurance coverage under
another employer’s plans, TRA’s obligations under this Section 4(d)(iv) shall
terminate, and any such coverage shall be reported by Executive to TRA; and
                         (v) The Other Benefits shall be paid or provided to
Executive’s estate or beneficiaries or to Executive, as applicable, on a timely
basis.
               5. Change in Control. If a Change in Control (as defined herein)
occurs during the Employment Period, and the Executive’s employment is
terminated by the Company without Cause or by the Executive for Good Reason, in
each case within one (1) year after the effective date of the Change in Control,
then the Executive shall be entitled to the payments and benefits provided in
Section 4(a), subject to the terms and conditions thereof; provided, that for
purposes of this Section 5, (a) the Severance Multiple shall equal three (3) and
(b) all outstanding stock options, restricted stock and other equity awards
granted to Executive under any of TRA’s equity incentive plans (or awards
substituted

6



--------------------------------------------------------------------------------



 



therefore covering the securities of a successor company) shall become
immediately vested and exercisable in full. For purposes of this Agreement,
“Change in Control” shall mean the occurrence of any of the following events:
                    (a) Any transaction, whether effected directly or
indirectly, resulting in any “person” or “group” (as those terms are defined in
Sections 3(a)(9), 13(d), and 14(d) of the Securities Exchange Act of 1934, as
amended (the “Exchange Act”), and the rules thereunder) having “beneficial
ownership” (as determined pursuant to Rule 13d-3 under the Exchange Act) of
securities entitled to vote generally in the election of directors (“voting
securities”) of TRA that represent greater than 35% of the combined voting power
of TRA’s then outstanding voting securities, other than
                         (i) any transaction or event resulting in the
beneficial ownership of voting securities by a trustee or other fiduciary
holding securities under any employee benefit plan (or related trust) sponsored
or maintained by TRA or any Person controlled by TRA or by any employee benefit
plan (or related trust) sponsored or maintained by TRA or any Person controlled
by TRA, or
                         (ii) any transaction or event resulting in the
beneficial ownership of voting securities by TRA or a corporation owned,
directly or indirectly, by the stockholders of TRA in substantially the same
proportions as their ownership of the stock of TRA, or
                         (iii) any transaction or event resulting in the
beneficial ownership of voting securities pursuant to a transaction described in
clause (c) below that would not be a Change in Control under clause (c), or
                         (iv) any transaction or event resulting solely from the
transfer or acquisition of the beneficial ownership of voting securities by
Jeffery Lubell, or an Immediate Family Member or Affiliate thereof
(collectively, the “Lubell Affiliates”);
                    (b) Individuals who, as of the Effective Date, constitute
the Board (the “Incumbent Board”) cease for any reason to constitute at least a
majority of the Board; provided, however, that any individual becoming a
director subsequent to the date hereof whose election by TRA’s stockholders, or
nomination for election by the Board, was approved by a vote of at least a
majority of the directors then comprising the Incumbent Board shall be
considered as though such individual were a member of the Incumbent Board, but
excluding, for this purpose, any such individual whose initial assumption of
office occurs as a result of an election contest with respect to the election or
removal of directors or other solicitation of proxies or consents by or on
behalf of a Person other than the Board;
                    (c) The consummation by TRA (whether directly involving TRA
or indirectly involving TRA through one or more intermediaries) of (x) a merger,
consolidation, reorganization, or business combination or (y) a sale or other
disposition of all or substantially all of TRA’s assets or (z) the acquisition
of assets or stock of another entity, in each case, other than a transaction:
                         (i) which results in TRA’s voting securities
outstanding immediately before the transaction continuing to represent (either
by remaining outstanding or by being converted into voting securities of TRA or
the Person that, as a result of the transaction, controls, directly or
indirectly, TRA or owns, directly or indirectly, all or substantially all of
TRA’s assets or otherwise succeeds to the business of TRA (TRA or such person,
the “Successor Entity”)) directly or indirectly, greater than 50% of the
combined voting power of the Successor Entity’s outstanding voting securities
immediately after the transaction, and

7



--------------------------------------------------------------------------------



 



                         (ii) after which no Person or group beneficially owns
voting securities representing greater than 50% of the combined voting power of
the Successor Entity; provided, however, that no Person or group shall be
treated for purposes of this clause (c) as beneficially owning greater than 50%
of combined voting power of the Successor Entity solely as a result of the
voting power held in TRA prior to the consummation of the transaction; or
         (d) the approval by TRA’s stockholders of a liquidation or dissolution
of TRA.
          For purposes of clause (a) above, the calculation of voting power
shall be made as if the date of the acquisition were a record date for a vote of
TRA’s stockholders, and for purposes of clause (c) above, the calculation of
voting power shall be made as if the date of the consummation of the transaction
were a record date for a vote of TRA’s stockholders.
          The following terms shall have the following meanings for purposes of
this Section 5:
                         (i) “Affiliate” shall mean, with respect to any Person,
any Person directly or indirectly controlling, controlled by or under common
control with such Person. Control of any Person means the power to direct the
management and policies of such Person, directly or indirectly, whether through
the ownership of voting securities or other interests, by contract or otherwise,
and the terms “controlling” and “controlled” have meanings correlative to the
foregoing.
                         (ii) “Immediate Family Member” shall mean a natural
person’s estate or heirs or current spouse or former spouse, parents,
parents-in-law, children (whether natural, adopted or by marriage), siblings and
grandchildren and any trust or estate, all of the beneficiaries of which consist
of such person or such person’s spouse, or former spouse, parents,
parents-in-law, children, siblings or grandchildren.
                         (iii) “Person” shall mean an individual or a
corporation, partnership, limited liability company, trust, unincorporated
organization, association or other entity.
       6. Full Settlement. In no event shall Executive be obligated to seek
other employment or take any other action by way of mitigation of the amounts
payable to Executive under any of the provisions of this Agreement and except as
expressly provided, such amounts shall not be reduced whether or not Executive
obtains other employment. If any party to this Agreement institutes any action,
suit, counterclaim, appeal, arbitration or mediation for any relief against
another party, declaratory or otherwise (collectively an “Action”), to enforce
the terms hereof or to declare rights hereunder, then the Prevailing Party in
such Action shall be entitled to recover from the other party all costs and
expenses of the Action, including reasonable attorneys’ fees and costs (at the
Prevailing Party’s attorneys’ then-prevailing rates) incurred in bringing and
prosecuting or defending such Action and/or enforcing any judgment, order,
ruling or award (collectively, a “Decision”) granted therein, all of which shall
be deemed to have accrued on the commencement of such Action and shall be paid
whether or not such Action is prosecuted to a Decision. Any Decision entered in
such Action shall contain a specific provision providing for the recovery of
attorneys’ fees and costs incurred in enforcing such Decision. A court or
arbitrator shall fix the amount of reasonable attorneys’ fees and costs upon the
request of either party. Any judgment or order entered in any final judgment
shall contain a specific provision providing for the recovery of all costs and
expenses of suit, including reasonable attorneys’ fees and expert fees and costs
incurred in enforcing, perfecting and executing such judgment. For the purposes
of this paragraph, costs shall include, without limitation, in addition to Costs
incurred in prosecution or defense of the underlying action, reasonable
attorneys’ fees, costs, expenses and expert fees and costs incurred in the
following: (a) post judgment motions and collection actions; (b) contempt
proceedings; (c) garnishment, levy, debtor and third party examinations; (d)
discovery; (e) bankruptcy litigation; and (f) appeals of any

8



--------------------------------------------------------------------------------



 



order or judgment. “Prevailing Party” within the meaning of this Section
includes, without limitation, a party who agrees to dismiss an Action in
consideration for the other party’s payment of the amounts allegedly due or
performance of the covenants allegedly breached, or obtains substantially the
relief sought by such party.
               7. Certain Additional Payments by TRA.
                    (a) Anything in this Agreement to the contrary
notwithstanding and except as set forth below, in the event it shall be
determined that any Payment would be subject to the Excise Tax, then Executive
shall be entitled to receive an additional payment (the “Excise Tax Gross-Up
Payment”) in an amount such that, after payment by Executive of all taxes (and
any interest or penalties imposed with respect to such taxes), including,
without limitation, any income taxes (and any interest and penalties imposed
with respect thereto) and Excise Tax imposed upon the Excise Tax Gross-Up
Payment, Executive retains an amount of the Excise Tax Gross-Up Payment equal to
the Excise Tax imposed upon the Payments.
                    (b) Subject to the provisions of Section 7(c), all
determinations required to be made under this Section 7, including whether and
when an Excise Tax Gross-Up Payment is required, the amount of such Excise Tax
Gross-Up Payment and the assumptions to be utilized in arriving at such
determination, shall be made by such nationally recognized accounting firm as
may be selected by TRA and reasonably acceptable to Executive (the “Accounting
Firm”); provided, that the Accounting Firm’s determination shall be made based
upon “substantial authority” within the meaning of Section 6662 of the Code;
provided, further, that Executive may waive the requirement that the
determination be made by the Accounting Firm and may elect to have the
determination made by TRA. The Accounting Firm shall provide detailed supporting
calculations both to TRA and Executive within 15 business days of the receipt of
notice from Executive that there has been a Payment or such earlier time as is
requested by TRA. All fees and expenses of the Accounting Firm shall be borne
solely by TRA. Any Excise Tax Gross-Up Payment, as determined pursuant to this
Section 7, shall be paid by TRA to Executive within five days of the receipt of
the Accounting Firm’s determination. Any determination by the Accounting Firm
shall be binding upon TRA and Executive, unless TRA obtains an opinion of
outside legal counsel, based upon at least “substantial authority” within the
meaning of Section 6662 of the Code, reaching a different determination, in
which event such legal opinion shall be binding upon TRA and Executive. As a
result of the uncertainty in the application of Section 4999 of the Code at the
time of the initial determination by the Accounting Firm hereunder, it is
possible that Excise Tax Gross-Up Payments that will not have been made by TRA
should have been made (the “Underpayment”), consistent with the calculations
required to be made hereunder. In the event TRA exhausts its remedies pursuant
to Section 7(c) and Executive thereafter is required to make a payment of any
Excise Tax, the Accounting Firm shall determine the amount of the Underpayment
that has occurred and any such Underpayment shall be promptly paid by TRA to or
for the benefit of Executive.
                    (c) Executive shall notify TRA in writing of any claim by
the Internal Revenue Service that, if successful, would require the payment by
TRA of the Excise Tax Gross-Up Payment. Such notification shall be given as soon
as practicable, but no later than 10 business days after Executive is informed
in writing of such claim. Executive shall apprise TRA of the nature of such
claim and the date on which such claim is requested to be paid. Executive shall
not pay such claim prior to the expiration of the 30-day period following the
date on which Executive gives such notice to TRA (or such shorter period ending
on the date that any payment of taxes with respect to such claim is due). If TRA
notifies Executive in writing prior to the expiration of such period that TRA
desires to contest such claim, Executive shall:

9



--------------------------------------------------------------------------------



 



                         (i) give TRA any information reasonably requested by
TRA relating to such claim,
                         (ii) take such action in connection with contesting
such claim as TRA shall reasonably request in writing from time to-time,
including, without limitation, accepting legal representation with respect to
such claim by an attorney reasonably selected by TRA,
                         (iii) cooperate with TRA in good faith in order
effectively to contest such claim, and
                         (iv) permit TRA to participate in any proceedings
relating to such claim;
          provided, however, that TRA shall bear and pay directly all costs and
expenses (including additional interest and penalties) incurred in connection
with such-contest, and shall indemnify and hold Executive harmless, on an
after-tax basis, for any Excise Tax or income tax (including interest and
penalties) imposed as a result of such representation and payment of costs and
expenses. Without limitation on the foregoing provisions of this Section 7(c),
TRA shall control all proceedings taken in connection with such contest, and, at
its sole discretion, may pursue or forgo any and all administrative appeals,
proceedings, hearings and conferences with the applicable taxing authority in
respect of such claim and may, at its sole discretion, either direct Executive
to pay the tax claimed and sue for a refund or contest the claim in any
permissible manner, and Executive agrees to prosecute such contest to a
determination before any administrative tribunal, in a court of initial
jurisdiction and in one or more appellate courts, as TRA shall determine;
provided, however, that, if TRA directs Executive to pay such claim and sue for
a refund, TRA shall advance the amount of such payment to Executive, on an
interest-free basis, and shall indemnify and hold Executive harmless, on an
after-tax basis, from any Excise Tax or income tax (including interest or
penalties) imposed with respect to such advance or with respect to any imputed
income in connection with such advance; and provided, further, that any
extension of the statute of limitations relating to payment of taxes for the
taxable year of Executive with respect to which such contested amount is claimed
to be due is limited solely to such contested amount. Furthermore, TRA’s control
of the contest shall be limited to issues with respect to which the Excise Tax
Gross-Up Payment would be payable hereunder, and Executive shall be entitled to
settle or contest, as the case may be, any other issue raised by the Internal
Revenue Service or any other taxing authority.
                    (d) If, after the receipt by Executive of an Excise Tax
Gross-Up Payment or an amount advanced by TRA pursuant to Section 7(c),
Executive becomes entitled to receive any refund with respect to the Excise Tax
to which such Excise Tax Gross-Up Payment relates or with respect to such claim,
Executive shall (subject to TRA’s complying with the requirements of
Section 7(c), if applicable) promptly pay to TRA the amount of such refund
(together with any interest paid or credited thereon after taxes applicable
thereto). If, after the receipt by Executive of an amount advanced by TRA
pursuant to Section 7(c), a determination is made that Executive shall not be
entitled to any refund with respect to such claim and TRA does not notify
Executive in writing of its intent to contest such denial of refund prior to the
expiration of 30 days after such determination, then such advance shall be
forgiven and shall not be required to be repaid and the amount of such advance
shall offset, to the extent thereof, the amount of Excise Tax Gross-Up Payment
required to be paid.
                    (e) Notwithstanding any other provision of this Section 7,
TRA may, in its sole discretion, withhold and pay over to the Internal Revenue
Service or any other applicable taxing authority, for the benefit of Executive,
all or any portion of any Excise Tax Gross-Up Payment, and Executive hereby
consents to such withholding.

10



--------------------------------------------------------------------------------



 



                    (f) Any other liability for unpaid or unwithheld Excise
Taxes shall be borne exclusively by TRA, in accordance with Section 3403 of the
Code. The foregoing sentence shall not in any manner relieve TRA of any of its
obligations under this Employment Agreement.
                    (g) Definitions. The following terms shall have the
following meanings for purposes of this Section 7:
                         (i) “Code” shall mean the Internal Revenue Code of
1986, as amended.
                         (ii) “Excise Tax” shall mean the excise tax imposed by
Section 4999 of the Code, together with any interest or penalties imposed with
respect to such excise tax.
                         (iii) “Parachute Value” of a Payment shall mean the
present value as of the date of the change of control for purposes of
Section 280G of the Code of the portion of such Payment that constitutes a
“parachute payment” under Section 280G(b)(2), as determined by the Accounting
Firm for purposes of determining whether and to what extent the Excise Tax will
apply to such Payment.
                         (iv) A “Payment” shall mean any payment or distribution
in the nature of compensation (within the meaning of Section 280G(b)(2) of the
Code) to or for the benefit of Executive, whether paid or payable pursuant to
this Agreement or otherwise.
                         (v) The “Safe Harbor Amount” shall mean 2.99 times
Executive’s “base amount,” within the meaning of Section 280G(b)(3) of the Code.
                         (vi) “Value” of a Payment shall mean the economic
present value of a Payment as of the date of the change of control for purposes
of Section 280G of the Code, as determined by the Accounting Firm using the
discount rate required by Section 280G(d)(4) of the Code.
               8. Successors. This Agreement is personal to Executive and
without the prior written consent of TRA shall not be assignable by Executive
otherwise than by will or the laws of descent and distribution. This Agreement
shall inure to the benefit of and be enforceable by Executive’s legal
representatives. This Agreement shall inure to the benefit of and be binding
upon TRA and its successors and assigns.
               9. Miscellaneous.
                    (a) Governing Law. This Agreement shall be governed by and
construed in accordance with the laws of the State of California, without
reference to principles of conflict of laws. The captions of this Agreement are
not part of the provisions hereof and shall have no force or effect. This
Agreement may not be amended or modified otherwise than by a written agreement
executed by the parties hereto or their respective successors and legal
representatives.
                    (b) Arbitration. To the fullest extent allowed by law, any
controversy, claim or dispute between Executive and TRA (and/or any of its
owners, directors, officers, employees, affiliates, or agents) relating to or
arising out of Executive’s employment or the cessation of that employment will
be submitted to final and binding arbitration in the County of Los Angeles,
State of California, for determination in accordance with the American
Arbitration Association’s (“AAA”) National Rules for the Resolution of
Employment Disputes, as the exclusive remedy for such controversy, claim or
dispute. In any such arbitration, the parties may conduct discovery in
accordance with the applicable rules of the

11



--------------------------------------------------------------------------------



 



arbitration forum, except that the arbitrator shall have the authority to order
and permit discovery as the arbitrator may deem necessary and appropriate in
accordance with applicable state or federal discovery statutes. The arbitrator
shall issue a reasoned, written decision, and shall have full authority to award
all remedies which would be available in court. The parties shall share the
filing fees required for the arbitration, provided that Executive shall not be
required to pay an amount in excess of the filing fees required by a federal or
state court with jurisdiction. TRA shall pay the arbitrator’s fees and any AAA
administrative expenses. The award of the arbitrator shall be final and binding
upon the parties and may be entered as a judgment in any California court of
competent jurisdiction and the parties hereby consent to the exclusive
jurisdiction of the courts of California. Possible disputes covered by the above
include (but are not limited to) unpaid wages, breach of contract, torts,
violation of public policy, discrimination, harassment, or any other
employment-related claims under laws including but not limited to, Title VII of
the Civil Rights Act of 1964, the Americans With Disabilities Act, the Age
Discrimination in Employment Act, the California Fair Employment and Housing
Act, the California Labor Code, and any other statutes or laws relating to an
employee’s relationship with his/her employer, regardless of whether such
dispute is initiated by the employee or TRA. Thus, this bilateral arbitration
agreement applies to any and all claims that TRA may have against an employee,
including but not limited to, claims for misappropriation of TRA property,
disclosure of proprietary information or trade secrets, interference with
contract, trade libel, gross negligence, or any other claim for alleged wrongful
conduct or breach of the duty of loyalty by an employee. However,
notwithstanding anything to the contrary contained herein, TRA and Executive
shall have their respective rights to seek and obtain injunctive relief with
respect to any controversy, claim or dispute to the extent permitted by law.
Claims for workers’ compensation benefits and unemployment insurance (or any
other claims where mandatory arbitration is prohibited by law) are not covered
by this arbitration agreement, and such claims may be presented by either
Executive or TRA to the appropriate court or government agency. BY AGREEING TO
THIS BINDING ARBITRATION PROVISION, BOTH EXECUTIVE AND TRA GIVE UP ALL RIGHTS TO
TRIAL BY JURY. This arbitration agreement is to be construed as broadly as is
permissible under applicable law.
                     (c) Notices. All notices and other communications hereunder
shall be in writing and shall be given by hand delivery to the other party or by
registered or certified mail, return receipt requested, postage prepaid,
addressed as follows:
If to Executive: at Executive’s most recent address on the records of TRA,
If to TRA:
True Religion Apparel, Inc.
1525 Rio Vista Avenue
Los Angeles, CA 90023
Attn: Chief Executive Officer
with a copy to:
Manatt, Phelps & Phillips, LLP
11355 W. Olympic Blvd.
Los Angeles, CA 90064
Attn: Mark J. Kelson, Esq.
                    or to such other address as either party shall have
furnished to the other in writing in accordance herewith. Notice and
communications shall be effective when actually received by the addressee.

12



--------------------------------------------------------------------------------



 



                    (d) Sarbanes-Oxley Act of 2002. Notwithstanding anything
herein to the contrary, if TRA determines, in its good faith judgment, that any
transfer or deemed transfer of funds hereunder is likely to be construed as a
personal loan prohibited by Section 13(k) of the Exchange Act and the rules and
regulations promulgated thereunder, then such transfer or deemed transfer shall
not be made to the extent necessary or appropriate so as not to violate the
Exchange Act and the rules and regulations promulgated thereunder.
                    (e) Severability. The invalidity or unenforceability of any
provision of this Agreement shall not affect the validity or enforceability of
any other provision of this Agreement. In the event any provision or term hereof
is deemed to have exceeded applicable legal authority or shall be in conflict
with applicable legal limitations, such provision shall be reformed and
rewritten as necessary to achieve consistency and compliance with such
applicable law.
                    (f) Withholding. TRA may withhold from any amounts payable
under this Agreement such Federal, state, local or foreign taxes as shall be
required to be withheld pursuant to any applicable law or regulation. In
addition, notwithstanding any other provision of this Agreement, TRA may, in its
sole discretion, withhold and pay over to the Internal Revenue Service or any
other applicable taxing authority, for the benefit of Executive, all or any
portion of any Excise Tax Gross-Up Payment and Executive hereby consents to such
withholding.
                    (g) No Waiver. Executive’s or TRA’s failure to insist upon
strict compliance with any provision of this Agreement or the failure to assert
any right Executive or TRA may have hereunder, including, without limitation,
the right of Executive to terminate employment for Good Reason pursuant to
Section 3(c) of this Agreement, shall not be deemed to be a waiver of such
provision or right or any other provision or right of this Agreement.
                    (h) Entire Agreement. As of the Effective Date, this
Agreement, the Non-Disclosure Agreement , the Non-Competition Agreement, each of
which is being entered into between the parties concurrently herewith, and any
equity award agreements entered into between TRA and Executive, constitute the
final, complete and exclusive agreement between Executive and TRA with respect
to the subject matter hereof and replaces and supersedes any and all other
agreements, offers or promises, whether oral or written, made to Executive by
TRA or any representative thereof. Effective as of the Effective Date, the
Employment Agreement dated as of September 1, 2003, by and between Executive and
TRA is terminated, and is of no further force or effect whatsoever.
                    (i) Consultation With Counsel. Executive acknowledges that
Executive has had a full and complete opportunity to consult with counsel and
other advisors of Executive’s own choosing concerning the terms, enforceability
and implications of this Agreement, and that TRA has not made any
representations or warranties to Executive concerning the terms, enforceability
or implications of this Agreement other than as reflected in this Agreement.
                    (j) Counterparts. This Agreement may be executed
simultaneously in two counterparts, each of which shall be deemed an original
but which together shall constitute one and the same instrument.

13



--------------------------------------------------------------------------------



 



          IN WITNESS WHEREOF, Executive has hereunto set Executive’s hand and,
pursuant to the authorization from the Board, TRA has caused these presents to
be executed in its name on its behalf, all as of the day and year first above
written.

         
“Executive”
  “TRA”    
 
  TRUE RELIGION APPAREL, INC.    
 
  By:  
 
       
Name: Charles Lesser
    Name: Jeffrey Lubell

Title: Chief Executive Officer  

14



--------------------------------------------------------------------------------



 



SCHEDULE A
2006 ANNUAL BONUS
          During 2006, the Executive shall be entitled to receive an Annual
Bonus based upon the following formula:

              2006   Bonus     Annual EBIT*   Opportunity**
Threshold
  $36.8 million   22.5% of base salary
Target
  $46 million   45% of base salary
Maximum
  $69 million   135% of base salary

 
*       EBIT is defined as earnings before interest and taxes and is calculated
as net income plus interest expense plus tax expense.
**     No Annual Bonus will be paid to the Executive if EBIT is below
$36.8 million. All amounts above $36.8 million EBIT and below $69 million EBIT
are interpolated.
SCHEDULE A
-1-

 



--------------------------------------------------------------------------------



 



EXHIBIT A
RELEASE
                    For a valuable consideration, the receipt and adequacy of
which are hereby acknowledged, the undersigned does hereby release and forever
discharge the “Releasees” hereunder, consisting of True Religion Apparel, Inc.
and each of its subsidiaries, associates, affiliates, successors, heirs,
assigns, agents, directors, officers, employees, representatives, lawyers,
insurers, and all persons acting by, through, under or in concert with them, or
any of them, of and from any and all manner of action or actions, cause or
causes of action, in law or in equity, suits, debts, liens, contracts,
agreements, promises, liability, claims, demands, damages, losses, costs,
attorneys’ fees or expenses, of any nature whatsoever, known or unknown, fixed
or contingent to the extent permissible under applicable law (hereinafter called
“Claims”), which the undersigned now has or may hereafter have against the
Releasees, or any of them, by reason of any matter, cause, or thing whatsoever
from the beginning of time to the date hereof. The Claims released herein
include, without limiting the generality of the foregoing, any Claims in any way
arising out of, based upon, or related to the employment or termination of
employment of the undersigned by the Releasees, or any of them; any alleged
breach of any express or implied contract of employment; any alleged torts or
other alleged legal restrictions on Releasee’s right to terminate the employment
of the undersigned; and any alleged violation of any federal, state or local
statute or ordinance including, without limitation, Title VII of the Civil
Rights Act of 1964, the Age Discrimination In Employment Act, the Americans With
Disabilities Act, and the California Fair Employment and Housing Act.
                    THE UNDERSIGNED ACKNOWLEDGES THAT HE HAS BEEN ADVISED BY
LEGAL COUNSEL AND IS FAMILIAR WITH THE PROVISIONS OF CALIFORNIA CIVIL CODE
SECTION 1542, WHICH PROVIDES AS FOLLOWS:
“A GENERAL RELEASE DOES NOT EXTEND TO CLAIMS WHICH THE CREDITOR DOES NOT KNOW OR
SUSPECT TO EXIST IN HIS FAVOR AT THE TIME OF EXECUTING THE RELEASE, WHICH IF
KNOWN BY HIM MUST HAVE MATERIALLY AFFECTED HIS SETTLEMENT WITH THE DEBTOR.”
                     THE UNDERSIGNED, BEING AWARE OF SAID CODE SECTION, HEREBY
EXPRESSLY WAIVES ANY RIGHTS HE MAY HAVE THEREUNDER, AS WELL AS UNDER ANY OTHER
STATUTES OR COMMON LAW PRINCIPLES OF SIMILAR EFFECT.
                     IN ACCORDANCE WITH THE OLDER WORKERS BENEFIT PROTECTION ACT
OF 1990, THE UNDERSIGNED IS HEREBY ADVISED AS FOLLOWS:
                     (A) HE HAS THE RIGHT TO CONSULT WITH AN ATTORNEY BEFORE
SIGNING THIS RELEASE;
                     (B) HE HAS TWENTY-ONE (21) DAYS TO CONSIDER THIS RELEASE
BEFORE SIGNING IT; AND
                     (C) HE HAS SEVEN (7) DAYS AFTER SIGNING THIS RELEASE TO
REVOKE THIS RELEASE, AND THIS RELEASE WILL BECOME EFFECTIVE UPON THE EXPIRATION
OF THAT REVOCATION PERIOD.
SCHEDULE A
-1-

 



--------------------------------------------------------------------------------



 



                    The undersigned represents and warrants that there has been
no assignment or other transfer of any interest in any Claim which he may have
against Releasees, or any of them, and the undersigned agrees to indemnify and
hold Releasees, and each of them, harmless from any liability, Claims, demands,
damages, costs, expenses and attorneys’ fees incurred by Releasees, or any of
them, as the result of any such assignment or transfer or any rights or Claims
under any such assignment or transfer. It is the intention of the parties that
this indemnity does not require payment as a condition precedent to recovery by
the Releasees against the undersigned under this indemnity.
                    The undersigned agrees that if he hereafter commences any
suit arising out of, based upon, or relating to any of the Claims released
hereunder or in any manner asserts against Releasees, or any of them, any of the
Claims released hereunder, then the undersigned agrees to pay to Releasees, and
each of them, in addition to any other damages caused to Releasees thereby, all
attorneys’ fees incurred by Releasees in defending or otherwise responding to
said suit or Claim.
                    The undersigned further understands and agrees that neither
the payment of any sum of money nor the execution of this Release shall
constitute or be construed as an admission of any liability whatsoever by the
Releasees, or any of them, who have consistently taken the position that they
have no liability whatsoever to the undersigned.
                    IN WITNESS WHEREOF, the undersigned has executed this
Release this                      day of                     ,
                    .

         
 
    “Executive”    
 
       
 
 
 
       
  Name 
   

EXHIBIT A
-2-

 



--------------------------------------------------------------------------------



 



EXHIBIT B
CONFIDENTIALITY & NON-DISCLOSURE AGREEMENT
          This Confidentiality and Non-Disclosure Agreement (“Agreement”) is
made as of this 4th of January, 2006 by and between True Religion Apparel, Inc.,
a Delaware corporation (“TRA”), and Charles A. Lesser (“Executive”).
          WHEREAS, concurrently with the execution of this Agreement, TRA and
Executive have entered into (i) an Employment Agreement, pursuant to which TRA
has agreed to employ Executive, and Executive has agreed to be employed by TRA,
as its Chief Financial Officer (the “Employment Agreement”) and (ii) a
Non-Competition Agreement (the “Non-Competition Agreement”);
          WHEREAS, TRA and Executive agree that, in connection with the
execution of the Employment Agreement and Executive’s employment, Executive will
not disclose TRA proprietary information pursuant to the terms and conditions
hereof;
          WHEREAS, capitalized terms used herein without definition shall have
the meanings ascribed thereto in the Employment Agreement.
          NOW, THEREFORE, in furtherance of the foregoing and in exchange for
good and valuable consideration, the receipt and adequacy of which is hereby
acknowledged, the parties hereto hereby agree as follows:
          1. Proprietary Information. Executive acknowledges that during the
course of Executive’s employment with TRA, Executive has had and will
necessarily have access to and make use of proprietary information and
confidential records of TRA and its Affiliates. Executive covenants that
Executive shall not, during the term of his employment with TRA or at any time
thereafter (irrespective of the circumstances under which Executive’s employment
with TRA terminates), directly or indirectly, use for Executive’s own purpose or
for the benefit of any Person other than TRA and its Affiliates, nor otherwise
disclose, any proprietary information of which Executive has knowledge to any
Person, unless such disclosure has been authorized in writing by TRA or such
Affiliates or is otherwise required by law. Executive acknowledges and
understands that the term “proprietary information” includes, but is not limited
to, patents, copyrights and trade secrets such as: (a) designs, drawings,
sketches, fabrics, accessories and ornaments utilized or incorporated in or
proposed to be utilized or incorporated in any product of TRA or its Affiliates;
(b) the software products, programs, applications and processes utilized by or
on behalf of TRA and its Affiliates (other than off-the-shelf software
programs); (c) the name and/or address of any customer or vendor of TRA and its
Affiliates or any information concerning the transactions or relations of any
customer or vendor of TRA and its Affiliates with TRA or any of its
stockholders, principals, directors, officers, employees or agents; (d) any
information concerning any product, technology or procedure employed by or on
behalf of TRA and its Affiliates but not generally known to its customers,
vendors or competitors, or under development by or being tested by or on behalf
of TRA and its Affiliates but not at the time offered generally to customers or
vendors; (e) any proprietary information relating to TRA’s computer software,
computer systems, pricing or marketing methods, sales margins, cost or source of
raw materials, supplies or goods, capital structure, operating results,
borrowing arrangements or business plans; (f) any information which is generally
regarded as confidential or proprietary in any line of business engaged in by or
on behalf of TRA and its Affiliates; (g) any business plans, budgets,
advertising or marketing plans of TRA or its Affiliates; (h) any information
contained in any of the written or oral policies and procedures or manuals of
TRA or its Affiliates; (i) any information belonging to customers, vendors or
Affiliates of TRA and its Affiliates or any other individual or entity which TRA
and its Affiliates has agreed to hold in confidence; and (j) all written,
graphic and other
EXHIBIT B
-1-

 



--------------------------------------------------------------------------------



 



material (whether in writing on magnetic tape or in electronic or other form)
relating to or containing any of the foregoing. Executive acknowledges and
understands that information that is not novel or copyrighted or trademarked or
patented may nonetheless be proprietary information. The term “proprietary
information” shall not include information generally available to and known by
the public, information developed independently by Executive or information that
is or becomes available to Executive on a non-confidential basis from a source
other than TRA (or any of its Affiliates) or TRA’s stockholders, principals,
directors, officers, employees or agents (other than as a result of a breach of
any obligation of confidentiality).
          2. Confidentiality and Surrender of Records. Executive shall not
during the term of his employment with TRA or at any time thereafter
(irrespective of the circumstances under which Executive’s employment with TRA
terminates), except as required by law or as is necessary for the performance of
Executive’s duties hereunder, directly or indirectly, publish, make known or in
any fashion disclose any confidential records to, or permit any inspection or
copying of confidential records by, any individual or entity, nor shall
Executive retain, and will deliver promptly to TRA, any of the same following
termination of Executive’s employment hereunder for any reason or upon request
by TRA. The term “confidential records” means all correspondence, memoranda,
files, manuals, books, designs, sketches, lists, financial, operating, or
marketing records, magnetic tape, or electronic or other media or equipment or
records of any kind which may be in Executive’s possession or under Executive’s
control or accessible to Executive which contain any proprietary information.
All confidential records shall be and remain the sole property of TRA during the
term of Executive’s employment and thereafter.
          3. Disclosure Required by Law. In the event Executive is required by
law or court order to disclose any proprietary information or confidential
records of TRA, Executive shall provide TRA with prompt written notice so that
TRA may seek a protective order or other appropriate remedy, and if such
protective order or other remedy is not obtained, Executive shall furnish only
that portion of the proprietary information or confidential records that is
legally required.
          4. No Other Obligations. Executive represents and warrants to TRA that
Executive is not precluded or limited in Executive’s ability to undertake or
perform the duties described herein by any contract, agreement or restrictive
covenant. Executive covenants that Executive shall not employ the trade secrets
or proprietary information of any other Person in connection with Executive’s
employment by TRA.
          5. Developments the Property of TRA. All discoveries, inventions,
designs, drawings, sketches, products, processes, methods and improvements
conceived, developed or otherwise made by Executive at any time, alone or with
others, and in any way relating to the present or future business or products of
TRA and its Affiliates, including fabric or other designs, whether or not
subject to copyright protection and whether or not reduced to tangible form
during the period of Executive’s employment with TRA (collectively referred to
as “Developments”), shall be the sole property of TRA. Executive agrees to, and
hereby does, assign to TRA all of Executive’s right, title and interest
throughout the world in and to all Developments. Executive agrees that all such
Developments that are copyrightable shall constitute works made for hire under
the copyright laws of the United States and Executive hereby assigns to TRA all
copyrights and other proprietary rights Executive may have in any such
Developments to the extent that they might not be considered works made for
hire. Any provision in this Agreement requiring Executive to assign Executive’s
rights in all Developments shall not apply to an invention that qualifies fully
under the provisions of California Labor Code section 2870, the terms of which
are incorporated herein. Executive shall make and maintain adequate and current
written records of all Developments, and shall disclose all Developments fully
and in writing to TRA promptly after development of the same, and at any time
upon request; provided, however, that Developments excluded under the preceding
sentence shall be received by TRA in confidence.
EXHIBIT B
-2-

 



--------------------------------------------------------------------------------



 



          6. Enforcement. Executive acknowledges and agrees that, by virtue of
Executive’s position, Executive’s services, and access to and use of
confidential records and proprietary information, any violation by Executive of
any of the undertakings contained in this Agreement would cause TRA or its
Affiliates immediate, substantial and irreparable injury for which it has no
adequate remedy at law. Accordingly, Executive agrees that in the event of a
breach by Executive of any said undertakings, TRA will be entitled to temporary
and permanent injunctive relief in any court of competent jurisdiction (without
the need to post any bond and without proving that damages would be inadequate).
          7. Amendments. No amendment or modification to this Agreement shall be
valid unless in writing signed by Executive and an authorized officer of TRA.
          8. No Alteration of Employment Status. The execution of this Agreement
shall not be construed in any manner to alter Executive’s employment with TRA as
provided in Executive’s Employment Agreement.
          9. Effect of Waiver. The waiver by any party of a breach of any
provision of this Agreement will not operate or be construed as a waiver of any
subsequent breach thereof or as a waiver of any other provisions of this
Agreement. The remedies set forth herein are nonexclusive and are in addition to
any other remedies that any party may have at law or in equity.
          10. Attorneys’ Fees. If any legal action, arbitration or other
proceeding is brought for the enforcement of this Agreement, or because of an
alleged dispute, breach or default in connection with any of the provisions of
this Agreement, the prevailing party shall be entitled to recover attorneys’
fees and costs as set forth in the Employment Agreement.
          11. Notices. All notices and other communications hereunder shall be
in writing and shall be given by hand delivery to the other party or by
registered or certified mail, return receipt requested, postage prepaid,
addressed as follows:
If to Executive: at Executive’s most recent address on the records of TRA,
If to TRA:
True Religion Apparel, Inc.
1525 Rio Vista Avenue
Los Angeles, CA 90023
Attn: Chief Executive Officer
with a copy to:
Manatt, Phelps & Phillips, LLP
11355 W. Olympic Blvd.
Los Angeles, CA 90064
Attn: Mark J. Kelson, Esq.
                    or to such other address as either party shall have
furnished to the other in writing in accordance herewith. Notice and
communications shall be effective when actually received by the addressee.
EXHIBIT B
-3-

 



--------------------------------------------------------------------------------



 



          12. Miscellaneous. This Agreement is entered into and shall be
governed and interpreted in accordance with the laws of the State of California,
without regard to or application of choice of law rules or principles. It shall
be binding upon and inure to the benefit of the parties, and to their respective
heirs, personal representatives, successors and assigns. In the event that any
provision of this Agreement is found by a court, arbitrator or other tribunal to
be illegal, invalid or unenforceable, then the remaining provisions of this
Agreement shall not be voided, but shall be enforced to the maximum extent
permissible by law.
          IN WITNESS WHEREOF, the parties have executed this Agreement as of the
date first set forth above.

             
          “Executive”
      “TRA”  
 
                    TRUE RELIGION APPAREL, INC.
 
           
 
      By:              
 
 
          Name:
        Name:
 
        Title:

EXHIBIT B
-4-

 



--------------------------------------------------------------------------------



 



EXHIBIT C
NON-COMPETITION AGREEMENT
          This Non-Competition Agreement (this “Agreement”) is dated as of
January 4, 2006, by and between True Religion Apparel, Inc., a Delaware
corporation (“TRA”) and Charles A. Lesser (“Executive”).
          WHEREAS, concurrently with the execution of this Agreement, TRA and
Executive have entered into (i) an Employment Agreement, pursuant to which TRA
has agreed to employ Executive, and Executive has agreed to be employed by TRA,
as its Chief Financial Officer (the “Employment Agreement”) and (ii) a
Confidentiality and Non-Disclosure Agreement (the “Non-Disclosure Agreement”);
          WHEREAS, TRA and Executive agree that, in connection with the
execution of the Employment Agreement and Executive’s employment, Executive will
not engage in competition with TRA pursuant to the terms and conditions hereof;
          WHEREAS, capitalized terms used herein without definition shall have
the meanings ascribed thereto in the Employment Agreement.
          NOW, THEREFORE, in furtherance of the foregoing and in exchange for
good and valuable consideration, the receipt and adequacy of which is hereby
acknowledged, the parties hereto hereby agree as follows:
          1. Noncompetition; Nonsolicitation.

  (a)   During the Employment Period and, if Executive’ employment is terminated
by TRA or Executive terminates his employment with TRA for any reason, for one
(1) year thereafter, Executive shall not engage in Competition (as defined
below) with TRA or any of its Affiliates.     (b)   The term “Competition” for
purposes of this Agreement shall mean the taking of any of the following actions
by Executive in any county in the United States: (i) the conduct of, directly or
indirectly (including, without limitation, engaging in, assisting or performing
services for), any business that engages in any activity which is directly
competitive with the business of TRA, whether such business is conducted by
Executive individually or as principal, partner, officer, director, consultant,
security holder, creditor, employee, stockholder, member or manager of any
person, partnership, corporation, limited liability company or any other entity;
and/or (ii) ownership of interests in any business which is competitive,
directly or indirectly, with any business carried on by TRA (or any successor
thereto) or its Affiliates.     (c)   During the Employment Period, and for one
(1) year thereafter, Executive shall not, directly or indirectly, solicit the
employment of or employ any person who is then or has been within three
(3) months prior to the time of such action, an employee of TRA, or any
Affiliate of TRA.     (d)   During the Employment Period, and for one (1) year
thereafter, Executive agrees that upon the earlier of Executive’s
(x) negotiating with any Person

EXHIBIT C
-1-

 



--------------------------------------------------------------------------------



 



      concerning the possible employment of Executive by such Person in
Competition with TRA, (y) receiving an offer of employment from any Person in
Competition with TRA, or (z) becoming employed by any Person in competition with
TRA, Executive will (A) immediately provide notice to TRA of such circumstances
and (B) provide copies of this Agreement to such Person. Executive further
agrees that TRA may provide notice to any such Person of Executive’s obligations
under this Agreement.

          2. Specific Performance. Executive acknowledges that in the event of
breach or threatened breach by Executive of the terms of Section 1 hereof, TRA
could suffer significant and irreparable harm that could not be satisfactorily
compensated in monetary terms, and that the remedies at law available to TRA may
otherwise be inadequate and TRA shall be entitled, in addition to any other
remedies to which it may be entitled to under law or in equity, to specific
performance of this Agreement by Executive including the immediate ex parte
issuance, without bond, of a temporary restraining order enjoining Executive
from any such violation or threatened violation of Section 1 hereof and to
exercise such remedies cumulatively or in conjunction with all other rights and
remedies provided by law and not otherwise limited by this Agreement. Executive
hereby acknowledges and agrees that TRA shall not be required to post bond as a
condition to obtaining or exercising any such remedies, and Executive hereby
waives any such requirement or condition.
          3. Reasonableness of Covenants. Executive agrees that all of the
covenants contained in this Agreement are reasonably necessary to protect the
legitimate interests of TRA and its affiliates, are reasonable with respect to
time and territory and that he has read and understands the descriptions of the
covenants so as to be informed as to their meaning and scope.
          4. Attorneys’ Fees. If any legal action, arbitration or other
proceeding is brought for the enforcement of this Agreement, or because of an
alleged dispute, breach or default in connection with any of the provisions of
this Agreement, the prevailing party shall be entitled to recover attorneys’
fees and costs as set forth in the Employment Agreement.
          5. No Alteration of Employment Status. The execution of this Agreement
shall not be construed in any manner to alter Executive’s employment with TRA as
provided in the Employment Agreement.
          6. Effect of Waiver. The waiver by either party of a breach of any
provision of this Agreement will not operate or be construed as a waiver of any
subsequent breach thereof or as a waiver of any other provision of this
Agreement. The remedies set forth herein are nonexclusive and are in addition to
any other remedies that TRA may have at law or in equity.
          7. Severability. Any provision of this Agreement which is deemed
invalid, illegal or unenforceable in any jurisdiction shall, as to that
jurisdiction and subject to this paragraph, be ineffective to the extent of such
invalidity, illegality or unenforceability, without affecting in any way the
remaining provisions hereof in such jurisdiction or rendering that any other
provisions of this Agreement invalid, illegal or unenforceable in any other
jurisdiction. Notwithstanding the foregoing, if any provision of this Agreement
should be deemed invalid, illegal or unenforceable because its scope or duration
is considered excessive, such provision shall be modified so that the scope of
the provision is reduced only to the minimum extent necessary to render the
modified provision valid, legal and enforceable.
          8. Governing Law. This Agreement shall be governed, construed,
interpreted and enforced in accordance with the laws of the State of California,
without regard to the conflict of laws principles thereof. The parties
irrevocably elect as the sole judicial forum for the adjudication of any matters
arising
EXHIBIT C
-2-

 



--------------------------------------------------------------------------------



 



under or in connection with this Agreement, and consent to the exclusive
jurisdiction of, the federal and state courts of the State of California.
          9. Entire Agreement. This Agreement, together with the Employment
Agreement, the Non-Disclosure Agreement and any equity award agreements between
Executive and TRA, contains the entire agreement and understanding between TRA
and Executive with respect to the subject matter hereof, and no representations,
promises, agreements or understandings, written or oral, not herein or therein
contained shall be of any force or effect.
          10. Assignment. This Agreement may not be assigned by Executive, but
may be assigned by TRA to any successor to its business and will inure to the
benefit of and be binding upon any such successor.
          11. Notice. All notices and other communications hereunder shall be in
writing and shall be given by hand delivery to the other party or by registered
or certified mail, return receipt requested, postage prepaid, addressed as
follows:
          If to Executive: at Executive’s most recent address on the records of
TRA,
          If to TRA:
True Religion Apparel, Inc.
1525 Rio Vista Avenue
Los Angeles, CA 90023
Attn: Chief Executive Officer
with a copy to:
Manatt, Phelps & Phillips, LLP
11355 W. Olympic Blvd.
Los Angeles, CA 90064
Attn: Mark J. Kelson, Esq.
or to such other address as either party shall have furnished to the other in
writing in accordance herewith. Notice and communications shall be effective
when actually received by the addressee.
          12. Counterparts. This Agreement may be executed in several
counterparts, each of which shall be deemed to be an original but all of which
together will constitute one and the same instrument.
          13. Amendments. No amendment or modification to this Agreement shall
be valid unless in writing signed by Executive and an authorized officer of TRA.
          14. Executive’s Acknowledgment. Executive acknowledges (a) that he has
had the opportunity to consult with independent counsel of his own choice
concerning this Agreement, and (b) that he has read and understands this
Agreement, is fully aware of its legal effect, and has entered into it freely
based on his own judgment.
EXHIBIT C
-3-

 



--------------------------------------------------------------------------------



 



          IN WITNESS WHEREOF, the parties have executed this Agreement as of the
date and year first above written.

                   
“Executive”
      “TRA”      
 
                        TRUE RELIGION APPAREL, INC.    
 
               
 
      By:        
 
             
Name:
        Name:    
 
        Title:  

EXHIBIT C
-4-

 